DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to Applicant’s amendment submitted May 17, 2021.  Claims 1-5, 8-10, 15-18, 21-24, and 28-30 are pending.
In view of Applicant’s amendment, the rejection of claims 1-5, 8-10, 15-18, 21-24, and 28-30 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Prieto  in view of Jouni  and Singhal is withdrawn and the following new or modified rejections are made.  Jouni teaches the use of a carotenoid which is not included in the amended claims.  Rejections which relied on Jouni have been modified.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-5, 8-10, 15-18, 21-24, and 28-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barrett-Reis (US 7,829,126, November 9,2 010, cited on IDS) in view of Prieto (US 6,045,854, April 4, 2000, cited on IDS).
Barrett-Reis teaches an infant formula which contains ARA, DHA, nucleotides, beta-carotene, and lutein.  See columns 11 and 12, Examples 1.1, 1.2, 1.3.  ARA was present as a 40% oil at 0.167 kg/454 L (assuming one kg = 1 L), or 0.0668 kg/454 L, or 0.0000147 kg/L, or 0.14 g/L, or 0.14 mg/mL.  Total lutein was 100, 150, or 200 mcg/L, or 0.1, 0.15, or 0.2 mcg/mL.  Nucleotide premix was present at 133 g which contained 42 g of nucletoides (see footnote 3 in the table), which is 42 g/454 L, or 0.0925 g/L, or 92.5 mg/L.  The formula is intended for preterm infants (see abstract), which are inherently subjects in need of activating immune activity.
Table 1 on page 6 gives the ranges of carbohydrate, fat, and protein which are present in g/100 kcal.  Fat contains 9 calories per gram, and carbohydrate and protein both contain 4 
Barrett-Reis does not include a human milk oligosaccharide in the composition.
Prieto teaches nutritional compositions comprising 350-4500 mg/L (0.350-4.5 mg/mL) of 2’fucosyllactose, optionally combined with other HMOs.  See claim 1.  A more preferable amount is 1.0-2.4 mg/mL (see end of column 4), which overlaps with the claimed range “about 0.01 mg/mL to about 2 mg/mL.” Many beneficial functions have been attributed to HMOs, so it is desired to supplement infant formula or pediatric products with HMOs in concentrations similar to human breast milk.  See column 2, second paragraph.  The oligosaccharides include 3-fucosyllactose; lacto-N-fucopentaose III; lacto-N-fucopentaose II; difucosyllactose; 2' fucosyllactose; lacto-N-fucopentaose I; Lacto-N-neoTetraose; lacto-N-fucopentaose V; or lacto-N-tetraose.  See abstract.  Oligosaccharides protect infants from viral and bacterial infections (column 1, lines 62-63).  Macronutrients including fats, carbohydrates, and proteins, and infant nutritional formulas are well known and commercially available (column 4, lines 12-37).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to add HMOs to the Barrett-Reis composition in order to mimic human breast milk and protect the infant from viral and bacterial infection, as taught by Prieto.  Adding Prieto’s HMOs in the amounts taught by Prieto to the Barrett-Reis composition would result in the claimed invention.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05).  The skilled artisan would also optimize the concentrations of nutrients using routine experimentation.  See MPEP 2144.05:  “Generally, differences in concentration or temperature will not support the 
MPEP 2144.08 states that the strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination.
Another rational for combining the three references is that they are all drawn to infant formula.  See MPEP 2144.06: “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose…[T]he idea of combining them flows logically from their having been individually taught in the prior art.”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 8-10, 12, 15-18, and 21-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,808,474 in view Singhal.  The claims in each are directed to a synthetic pediatric formula comprising HMOs which can be 2’-fucosyllactose (claim 22), PUFA, and carotenoids (claims 10-11).  The concentrations of HMO and PUFA in the ‘474 patent are narrower than, and anticipate, the instant claims.  The claimed concentration of carotenoid falls within the range recited in the ‘474 patent.  The skilled artisan would optimize the concentration using routine experimentation.  See MPEP 2144.05:  “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 245 (CCPA 1955).”
The ‘474 claims include a method of reducing inflammation, while the instant claims recite a method of activating immune activity.  A child receiving formula would be in need of reducing inflammation and in need of activating immune activity compared to a breastfed infant.   The patient populations overlap and the composition is the same, so the effects would be inherent. 
The ‘474 composition does not include nucleotides.
Singhal teaches that nucleotide supplementation is important for formula-fed infants because it improves gastrointestinal health and immune function.  See abstract.  The beneficial concentration is 72 mg/L, similar to the total available to breastfed infants.  See page 1790, right column, first paragraph.  Singhal also exemplifies an infant formula which meets European 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include nucleotides in the ‘474 composition because inclusion of 72 mg/L of nucleotides improves gastrointestinal health and immune function, as taught by Singhal.
Response to Arguments
Applicant argues that Singhal provides conflicting teachings.  Singhal mentions previous studies which gave inconsistent results.  Singhal teaches “unlike previous reports, we investigated the effect of nucleotides on stool microbiology with the use of an experimental design and molecular rather than culture techniques,” and “we found that nucleotide supplementation of infant formula was associated with a stool microbial composition more like that of a breastfed infant,” and the fecal microbial composition of breastfed infants did not significantly differ from infants given nucleotide-supplemented formula, but it was markedly different from infants given control formula.  See page 1790, left column, last paragraph.  The examiner has given more weight to Singhal’s present findings than the prior studies because Singhal used a different method to analyze the results.
Singhal teaches that they did not find an effect on nucleotide supplementation on the incidence of diarrhea, but there was a low incidence of diarrhea to begin with in more developed setting, and Singhal used a low concentration of nucleotides.  Studies that show a benefit of nucleotides on diarrheal illness used a concentration of 72 mg/L.  Page 1790, right column, first paragraph.  “Our study therefore supports the hypothesis that nucleotide 
Singhal teaches that the effect of nucleotides on bifidobacteria did not reach statistical significance, but that was not surprising in view of the fall in fecal bifidobacterial number that occurs in the first year of life.
Singhal concludes that nucleotide supplementation improves the composition of the gut microbiota in formula-fed infants (see abstract).  
Applicant argues that the specification demonstrates unexpected results.  This argument is not persuasive because, although the specification states that a synergistic decrease in IP-10 for 2’-FL, 3’SL, and lycopene is seen at a lycopene concentration of 5.0 mcg/mL, the claims are not commensurate in scope with this composition.  The claims do not require 2’-FL or 3’SL or lycopene in any amounts.

Claims 1-5, 8-10, 15-18, and 21-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 8,703,737 in view of Singhal.  
The claims in each are directed to a synthetic pediatric formula comprising 2’-fucosyllactose, PUFA, and lycopene in ranges which are narrower than, and anticipate, the claimed ranges.  The ‘737 claims are directed to a method of reducing inflammation, while the instant claims recite a method of activating immune activity.  A child receiving formula would be in need of reducing inflammation and in need of activating immune activity compared to a breastfed infant.   The patient populations overlap and the composition is the same, so the effects would be inherent. 

Singhal teaches that nucleotide supplementation is important for formula-fed infants because it improves gastrointestinal health and immune function.  See abstract.  The beneficial concentration is 72 mg/L, similar to the total available to breastfed infants.  See page 1790, right column, first paragraph.  Singhal also exemplifies an infant formula which meets European guidelines, containing 8% protein, 41% carbohydrate, and 50% fat as a percentage of total calories.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include nucleotides in the ‘737 composition because inclusion of 72 mg/L of nucleotides improves gastrointestinal health and immune function, as taught by Singhal.

Claims 1-5, 8-10, 15-18, 21-24, and 28-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No 8,802,650 in view of Barrett-Reis. 
The ‘650 patent recites a composition containing 2’-FL and a carotenoid in concentrations which meet the limitations of the instant claims.  The ‘650 patent also recites that 6’-sialyllactose or 3’-sialyllactose can be included.  The ‘650 claims are drawn to a method of improving airway respiratory health, while the instant method claims are drawn to activating immune activity.  
The ’650 patent does not claim a composition containing a PUFA and does not recite amounts of fat, protein, and carbohydrate.

Table 1 on page 6 gives the ranges of carbohydrate, fat, and protein which are present in g/100 kcal.  Fat contains 9 calories per gram, and carbohydrate and protein both contain 4 calories per g. Thus, in the first embodiment in Table 1, carbohydrate is 32-53%, fat is 27-72%, and protein is 4-14%, which overlaps with the claimed range.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include ARA/DHA and nucleotides in the ‘650 composition.  The skilled artisan would include ARA/DHA and nucleotides because they are known for administering along with carotenoids, as taught by Barrett-Reis.  Barrett-Reis provides guidance for concentration, which the skilled artisan would optimize using routine experimentation.  

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572.  The examiner can normally be reached on 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/LAYLA D BERRY/             Primary Examiner, Art Unit 1623